Opinión concurrente emitida por la
Juez Asociada Señora Rodríguez Rodríguez,
a la que se unen el Juez Presi-dente Señor Hernández Denton y los Jueces Asociados Señores Martínez Torres y Estrella Martínez.
La opinión que hoy emite el Tribunal presenta un aná-lisis cuidadoso y muy bien fundamentado de la figura del error sobre la persona. No obstante, un examen riguroso del expediente demuestra que ese análisis es ajeno a los hechos del caso de autos y al asunto planteado. La única controversia de la cual verdaderamente venimos llamados a disponer, es si el Ministerio Fiscal probó su acusación de asesinato en primer grado más allá de duda razonable. Por lo anterior, no puedo más que concurrir con el resultado que pronuncia el Tribunal.
I
La noche de 29 de noviembre de 2004, Fernando Rodrí-guez Muñiz y Héctor L. Mejías Sánchez estaban jugando baloncesto junto a otras personas en una cancha del barrio Quebrada del Agua en Ponce. En algún momento, Fernando se percató de que Antonio Rodríguez González y su hijo, Antonio Rodríguez Pagán (el recurrido), se acercaban a la cancha a través de un parque de pelota que colinda con la residencia de éstos. Fernando, al reconocerlos, comenzó a acercárseles seguido por su amigo Héctor, y les dijo: “¡eh!, vamos a hablar por los problemas de ayer”. En ese mo-mento el padre del recurrido se volteó y le disparó a Fernando, quien se tumbó al suelo. Acto seguido, Fernando se levantó y continuó acercándose a Antonio Rodríguez Gon-zález y al recurrido, quienes habían comenzado a retirarse hacia su residencia. Mientras Fernando se dirigía a ellos —aún seguido por su amigo Héctor— dijo: “¡ah!, si la sa-caste y la usaste ahora vas a tener que matarme.” Cuando *262el recurrido y su padre accedían al patio trasero de su ho-gar, Héctor dijo “¡Nandito, cuidao, cuidao!” y empujó a Fernando justo cuando el recurrido realizó otro disparo.(1) Este segundo proyectil alcanzó a Héctor, quien falleció días más tarde. Una vez los agentes de la Policía se personaron a la residencia de Antonio Rodríguez González y el recu-rrido, éstos confesaron haber realizado los disparos y cada uno entregó un arma de fuego.
Por estos hechos, se acusó de asesinato en primer grado en concierto y común acuerdo, y violación al Art. 5.15 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 458n, al recurrido y su padre. Tras celebrarse el juicio por un tribunal de Derecho, en el cual testificaron siete testigos por parte del Estado y uno por parte de la defensa, el juzgador encontró culpable al recurrido pero absolvió al padre, Antonio Rodríguez González. Dictada la sentencia, el recu-rrido acudió al Tribunal de Apelaciones y solicitó la revo-cación del dictamen en su contra para alegar la comisión de tres errores: no haberse probado su culpabilidad más allá de duda razonable; haber insuficiencia de prueba, y la admisión de cierta evidencia ante las objeciones de la defensa. Por su parte, el Estado se opuso al recurso y ar-gumentó que los testimonios vertidos durante el juicio es-tablecieron todos los elementos del delito más allá de duda razonable. Asimismo sostuvo que el recurrido admitió los hechos durante la investigación criminal, lo cual consti-tuyó una admisión de parte.
Tras evaluar los argumentos ante sí, el foro apelativo *263intermedio confirmó la condena por violación a la Ley de Armas de Puerto Rico, pero modificó el dictamen en cuanto al asesinato y condenó al recurrido por asesinato en se-gundo grado. El Tribunal de Apelaciones estimó que se probó más allá de duda razonable el delito de asesinato, mas no su modalidad de primer grado. Ese foro expresó:
[N]o estamos en un caso en el que se proyecte el grado de maldad e intención deliberada que requiere la ley y la juris-prudencia para [la] configuración de un asesinato en primer grado.
... En otras palabras, el asesinato perpetrado por el ape-lante, en el marco del escenario descrito por el único testigo ocular de los hechos suscita serias dudas e inquietudes res-pecto al grado en que pudieron realmente manifestarse esos elementos, característicos de un asesinato en primer grado. La prueba del Ministerio Público fue difusa a esos efectos. Cier-tamente no probó que el apelante, fría y calculadamente, dis-parara alevosamente en ánimo de ultimar a balazos a la víctima. Sentencia del Tribunal de Apelaciones, KLAN20070848, págs. 18-19. Apéndice del Certiorari, págs. 44-45.
Inconforme, la Procuradora General presentó ante noso-tros un recurso de certiorari acompañado de una moción en auxilio de jurisdicción. Evaluados sus argumentos, expedi-mos el recurso. En su alegato, el Estado discute como único error la intervención realizada por el foro recurrido al re-ducir la condena de asesinato a segundo grado, a pesar de haberse probado el elemento de deliberación necesario para establecer el asesinato en primer grado. Arguye que, de toda la evidencia que desfiló en el juicio, es posible in-ferir que el recurrido se personó armado al lugar de los hechos decidido a matar, y durante el encuentro con el oc-ciso y su amigo, reflexionó y actuó afirmativamente para quitarle la vida a un ser humano. De otro lado, el recurrido en su alegato de oposición nuevamente afirma que este caso se limita a determinar si el Estado satisfizo su deber *264de probar más allá de duda razonable su culpabilidad. Alega el recurrido que en ello falló el Ministerio Público.
II
A. El relato hasta aquí expuesto es un resumen fiel de los acaecimientos hasta que el recurso de autos se perfec-cionó ante nosotros. Así, el expediente muestra que la con-troversia objeto de discusión ante los foros recurridos —y la cual fue traída ante nuestra consideración— se circuns-cribe a auscultar si el Estado cumplió con su carga proba-toria respecto al elemento de la deliberación, de manera que proceda una condena por asesinato en primer grado. Las partes nunca hicieron alusión alguna a la figura del error sobre la persona ante el Tribunal de Primera Instan-cia, ni ante el Tribunal de Apelaciones. Esos foros tampoco plantearon que este caso involucrara la doctrina. Asi-mismo, en ninguno de los documentos que fueron presen-tados ante este Foro es posible encontrar referencia alguna a la equivocación respecto a la víctima del asesinato como posible eximente de responsabilidad criminal. La razón de todo ello es simple. Este caso versa sobre la posible duda razonable, no del posible error sobre la persona.
Como vimos, el Tribunal de Apelaciones modificó la sen-tencia del Tribunal de Primera Instancia y redujo la con-dena de asesinato en primer grado a segundo grado porque no quedó convencido de que se hubiera probado la delibe-ración requerida. Su razonamiento no tuvo nada que ver con la posibilidad de que se hubiera asesinado al individuo equivocado. Incluso, de haber sido tal su fundamento, pro-bablemente hubiera descartado la condena según la moda-lidad de segundo grado también, pues hubiera concluido que ni la deliberación, ni la malicia premeditada, se pue-den transferir de víctima. Pero nada de ello ocurrió, sólo se modificó el dictamen por albergar duda razonable respecto a la deliberación del asesinato.
*265¿De dónde, entonces, nos surge la oportunidad de exa-minar la figura del error sobre la persona? Ciertamente, no proviene del recurso ante nuestra consideración. Es el pro-pio Tribunal quien se formula la interrogante innecesaria. Sólo el Tribunal, y el Tribunal solo, se embarca en una disquisición —sumamente interesante y bien razonada— respecto al error sobre la persona que, cuando menos, se revela inoportuna. De otra parte, me inquieta como se pre-sentan los hechos en la opinión del Tribunal. Veamos.
B. Inicialmente, el Tribunal anuncia que la controver-sia se enmarca en actos en los que “la víctima interviene en el ataque y recibe el golpe mortal dirigido a otra persona”. (Énfasis suplido.) Opinión del Tribunal, pág. 242. Más ade-lante afirma que el recurrido disparó “contra [Fernando] Rodríguez”, pero que el disparo alcanzó a Héctor L. Mejías. Id., pág. 243. Luego expresa que “la víctima del asesinato no era el blanco del disparo hecho por el acusado” y que “el golpe no alcanzó a la víctima pretendida...”. (Énfasis suplido.) íd., págs. 253 y 255. Finalmente, la opinión con-cluye que la “intención original [de los acusados] era matar al Sr. Fernando Rodríguez Muñiz” y que el disparo del re-currido “dirigid[o] contra” Fernando falló su objetivo por-que alcanzó a Héctor. Id., pág. 259.
Tras examinar cuidadosamente el testimonio vertido durante el juicio por el único testigo de los hechos, Fernando Rodríguez Muñiz, nos percatamos que ninguna de las aseveraciones fácticas citadas tienen origen en la prueba presentada ante el foro primario. Fernando testi-ficó que cuando Antonio Rodríguez González “disparó, al par de segundos se escuchó el otro tiro, que ahí fue que cogió a Héctor Luis”. Transcripción de vista en su fondo, pág. 202. En cuanto a Héctor, Fernando testificó: “venía hacia donde mí y me echó hacia un lado y ahí fue que cogió el tiro.” Id., pág. 204. Respecto a ese último disparo, Fernando sólo expresó: “Ahí es que viene la segunda detona-ción, ahí fue que le dieron a él, a Héctor Luis Mejías. Más *266na’.” íd., pág. 215. No hayamos ninguna expresión en el expediente sobre quién era la víctima pretendida, el blanco del disparo o contra cuál persona se dirigió el proyectil del recurrido. Por ello, no podemos afirmar que el recurrido intentó quitarle la vida a una persona, mas por razones ajenas a su voluntad, sus acciones causaron la muerte de otra. No podemos concluir que el recurrido falló su objetivo.
Mas bien, la evidencia nos muestra que el recurrido acompañó a su padre Antonio Rodríguez González —ambos armados— hasta la cancha en la cual se encontraban Fernando Rodríguez Muñiz y Héctor L. Mejías Sánchez. Luego de que Fernando y Héctor se dirigieran hacia el recurrido y su padre, y Fernando los invitara a hablar sobre hechos del día anterior, Antonio Rodríguez González le disparó a Fernando. Poco después, cuando Fernando y Héctor conti-nuaron acercándoseles, el recurrido realizó un segundo dis-paro que alcanzó a Héctor mientras éste empujaba a Fernando. Posteriormente, Héctor falleció.
La relación de hechos, sin dudas, evidencia la malicia premeditada y la deliberación con la que actuó el recurrido. Se personó al lugar armado y una vez se enfrentó al occiso y a su amigo, no dudó en asistir a su padre abriendo fuego contra aquéllos. De manera que erró el Tribunal de Apela-ciones al modificar la sentencia del Tribunal de Primera Instancia para reducir la condena del recurrido a asesinato en segundo grado. Consecuentemente, estimo correcto el dictamen que ordena hoy el Tribunal al revocar al foro recurrido.
Empero, por las razones señaladas, considero que el Tribunal debió limitarse a analizar si existía duda razonable sobre el asesinato en primer grado y evitar enunciar doc-trinas innecesarias y responder interrogantes jurídicas que no le fueron propiamente planteadas. Véanse: Misión Ind. P.R. v. J.P, 146 D.P.R. 64, 145 (1998); Trabad Morales v. Ruiz Rodríguez, 125 D.P.R. 340, 351 (1990); Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426 (1965); Garaje *267Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236, 242 (1973) Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950); Banco Territorial y Agrícola v. Vidal, 42 D.P.R. 869, 872 (1931). Hacerlo milita contra la justiciabi-lidad del pleito, pues se prescinde de litigantes que pro-muevan sus posturas vigorosamente ante el foro judicial. Véase Noriega v. Hernández Colón, 135 D.P.R. 406, 427 (1994).
En suma, el estudio confeccionado por el Tribunal res-pecto a la figura del error sobre la persona como posible eximente de responsabilidad criminal, no era necesario para su fallo. Véanse: Ortiz v. Panel F.E.I., 155 D.P.R. 219, 253 (2001); Martínez v. Registrador, 54 D.P.R. 7 (1938); Ponce & Guayama Railroad Co. v. Antonetti, 17 D.P.R. 352 (1911). Por todo lo anterior, concurro con el resultado.

 Aunque el testimonio inicial de Fernando Rodríguez Muñiz parece hacer alusión a tres detonaciones, una lectura detenida de la totalidad de su testimonio, así como de la de los demás testigos, evidencia que sólo hubo dos disparos. El primero hecho por Antonio Rodríguez González, del cual se recuperó un casquillo calibre 357, y el segundo por Antonio Rodríguez Pagán, del cual se recuperó un casquillo 45 y la bala en el cuerpo del occiso. Transcripción de vista en su fondo, págs. 23, 35,110-Í22, 172-175 y 201-203. Así también lo concluyó la fiscal en su informe final: “Surgió del testimonio de nuestro testigo principal que primero el padre hizo un primer tiro que no le dio a nuestro testigo. Y seguidamente el coacusado [ante nosotros recurrido] fue el que hizo el disparo que le causó la muerte al joven que resultó fallecido aquí.” Id., pág. 256.